ON MOTION FOR REHEARING GRANTED

PER CURIAM.
This court’s opinion filed on March 19, 1997 is vacated and this opinion is substituted in its stead.
This Court in Maranto v. Dearborn, 687 So.2d 940 (Fla. 3d DCA 1997) reversed and set aside the lower court’s entry of default judgment against the Appellant.1 It is on the basis of that erroneous default that the lower court in this ease entered a final judgment of garnishment. Following our reversal of the default judgment entry, this Court affirmed the final judgment of garnishment. This was done in error. Since the final judgment of garnishment arose from the entry of default and this default has now been set aside, the final judgment of garnishment must be vacated.
Reversed and remanded.

. In that case we held that "[a]ny default entered in violation of the due process notice requirement of Rule 1.500[, Fla.R.Civ.P.] must be set aside without any regard as to whether a meritorious defense is presented or excusable neglect is established.” Maranto 687 So.2d at 941.